Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06 January 2022 has been entered.
DETAILED ACTION
Status of Claims
This action is in reply to the communication(s) filed on 06 January 2022.
Claims 1-2, and 6 are amended by the Applicant.
Claims 10-12 are newly presented by the Applicant.
Claims 1 and 11 are amended by an approved Examiner's Amendment.
Claim 2 is canceled by an approved Examiner’s Amendment.
Claims 1 and 3-12 are currently pending.
Claims 1 and 3-12 are allowed.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
Authorization for this examiner’s amendment was given in an interview with Michael Huppert (571) 435-2565 on 24 January 2022.
The application has been amended as follows: 
 Claim 1. (Currently Amended)  A variable stator vane comprising: 
a stator vane body which is disposed in a flow path allowing a working fluid to flow therethrough and which includes a vane surface connecting two edges and a radial end surface forming a clearance between the radial end surface and a peripheral surface of a casing; 
a first rotation shaft which is rotatable so that an angle of the stator vane body with respect to a flow direction of a main stream of the working fluid is varied and which is connected to the radial end surface of the stator vane body; and 
a curved surface portion which is formed on the vane surface adjacent to the radial end surface, an end portion of the curved surface protruding outward from a circumference of the first rotation shaft toward the edge of the stator vane, 
wherein a curvature radius of the curved surface portion in a cross-sectional view in a direction from the edge toward the first rotation shaft is gradually decreased with distance away from the first rotation shaft toward the edge;
wherein the first rotation shaft includes a connection surface to which the radial end surface is connected, 
a fillet portion, which connects the stator vane body to the first rotation shaft, is provided between the vane surface and the connection surface, 
an end portion of the fillet portion is formed so as to extend outward from of the connection surface and an outer surface of the end portion of the fillet portion is as a first curved surface, 
at least part of a corner portion of the stator vane body which is formed so as to define the radial end surface and located between the end portion of the fillet portion and the edge of the stator vane body is as a second curved surface reaching the end portion of the fillet portion and a curvature radius of the second curved surface in the cross-sectional view in the direction from the edge toward the first rotation shaft is smaller than that of the first curved surface, and 
the curved surface portion includes the first curved surface and the second curved surface.
Claim 2. (Currently Amended) Canceled  
Claim 11. (Currently Amended) A variable stator vane according to claim 1 
Allowable Subject Matter
Claims 1 and 3-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
In combination with the other structures required by the independent claims, the inclusion of:

at least part of a corner portion of the stator vane body which is formed so as to define the radial end surface and located between the end portion of the fillet portion and the edge of the stator vane body is as a second curved surface reaching the end portion of the fillet portion and a curvature radius of the second curved surface in the cross-sectional view in the direction from the edge toward the first rotation shaft is smaller than that of the first curved surface, and 
the curved surface portion includes the first curved surface and the second curved surface
was not found or fairly taught by prior art and differentiated the claims from the closest prior art to Bentley (US 20150285085 A1) or Naudet (US 5328327 A).
The Examiner notes, Bentley is considered the closest prior art, but does not teach the limitations as described above.
Further, it appears there would be no reason to modify the prior art without the benefit of Applicant's disclosure and impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN C DELRUE whose telephone number is (313)446-6567. The examiner can normally be reached Monday - Friday; 9:00 AM - 5:00 PM (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571)272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN CHRISTOPHER DELRUE/Examiner, Art Unit 3745                                                                                                                                                                                                        
/MICHAEL LEBENTRITT/Primary Examiner, Art Unit 3745